DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-169967, filed on 9/05/2017.

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/03/2021, 10/15/2021, and 2/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 7, 13, and 19 including “determine, based on a received satellite signal, (a) a strength of the received satellite signal and (b) a range of use of an acquired image of an environment around the movable object wherein the determined range (i) increases as the strength of the received satellite signal decreases, (ii) decreases as the strength of the received satellite signal increases, or both”
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2015085483 A1) (hereinafter Zhou) in view of Bauer et al. (US 20180002010 A1) (hereinafter Bauer).
Regarding claim 1, Zhou discloses:
A computerized method for determining an estimated position of a movable object based on a received satellite signal, the method comprising: [See Zhou, ¶ 00157-00158, 00213, 00216 discloses determining positional and/or motion information for a movable object; See Zhou, ¶ 0010, 0019, 0038, 0046 discloses that the signal useful for determining the positional information includes a signal from a satellite.]
determining, based on a received satellite signal, (a) a strength of the received satellite signal and [See Zhou, ¶ 0010, 0041, 0206-0213 discloses receiving a sensor signal strength.  Particularly, any suitable parameter can be used to determine whether to exclude sensing data from a sensing system. In some embodiments, the parameter can include sensor signal strength, sensor type, a state of the movable object, or the surrounding environment. The sensor signal strength can be dependent on one or more of sensor signal magnitude, number of sensing signals received by a sensing system. For example, the sensor can be a GPS sensor, and the GPS signal strength can be dependent on one or more of the number of GPS sensing signals received (e.g., from different GPS satellites) or the magnitude of a GPS signal (e.g., as determined by the power of the signal).]
determining an estimated position of the movable object based on the range of use of the acquired image and a key frame from a key frame map. [See Zhou, ¶ 0206-0213, discloses estimating a positional and/or motion information of a movable object based on a fusion of sensing data from a suitable combination of weighted and unweighted sensing systems.  As above, if a signal strength (e.g. a vision sensor signal) exceeds a given threshold, it is used in a sensor fusion module as part of a procedure for determining an estimation of a movable object’s position.  Particularly, it is noted that a two-way sensor fusion can be performed with GPS and vision; See Zhou, ¶ 0225 discloses that as the movable object moves over a relatively long distance, some of the previously identified feature points may move outside the current image frames and thus become unmatchable, which can decrease the value of n and reduce the reliability of the image data. Accordingly, in some embodiments, the algorithm 600 can be periodically “reset” to account for this situation. For example, the algorithm can periodically specify a new “key frame,” such that the feature points within the new key frame become the new feature points used as candidates for the feature matching algorithm.]
Zhou does not appear to explicitly disclose:
(b) a range of use of an acquired image of an environment around the movable object wherein the determined range (i) increases as the strength of the received satellite signal decreases, (ii) decreases as the strength of the received satellite signal increases, or both; and 
However, Bauer discloses:
(b) a range of use of an acquired image of an environment around the movable object [See Bauer, ¶ 0046, 0050, 0054 discloses that a UAV is used to capture images of a structure (environment), and a vertical inspection perimeter (range of use) may be adjusted so as to control a position of a UAV during inspection of the structure.] wherein the determined range (i) increases as the strength of the received satellite signal decreases, (ii) decreases as the strength of the received satellite signal increases, or both; and [See Bauer, ¶ 0029, 0039, 0043, 0101-0102 discloses measuring signal strength during UAV inspection and image capturing of a tower or structure (environment), wherein the UAV may perform conditional operations based on the level of the signal strength.  In terms of an Received Signal Strength Indicator (RSSI), the UAV may maintain a distance from the source of the signal based on the RSSI value.  The closer the RSSI is to zero, the stronger the signal.  For example, if the UAV is ascending and UAV computer system detects an RSSI in the range of 0 to −15 db, then the UAV may maneuver to a position farther away from the source of the signal so that the RSSI maintains a level of −15 db or lower.  Hence, the distance of the UAV from the source (range) increases as the signal strength decreases (-15 db or lower).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zhou to add the teachings of Bauer in order to help avoid potential RF interference of UAV electronics due to proximity of a very strong signal (Bauer, ¶ 0101).

Regarding claim 2, Zhou in view of Bauer discloses all the limitations of claim 1.
Zhou discloses:
further comprising: determining, based on the received satellite signal, a first estimated position of a movable object based on the satellite signal; [See Zhou, ¶ 0215-0216 discloses determining an initial estimation of a position or positional change of a movable object.]
detecting a set of feature points in the acquired image, wherein each feature point of the set of feature points comprises an associated location in the acquired image; [See Zhou, ¶ 0198 discloses a machine vision algorithm can be used to identify one or more feature points within each image (e.g., an edge of an object, a corner of an object, or a boundary between objects of two different colors). Any suitable method or combination of methods can be used to identify and provide a digital representation of the feature points, such as the features from accelerated segment test (FAST) algorithm or the binary robust independent elementary features (BRIEF) algorithm. The image data can then be matched to each other to identify a set of common feature points appearing in images obtained by both vision sensors.
determining a second estimated position of the movable object based on a subset of feature points in the range of use of the acquired image and the key frame; and [See Zhou, ¶ 0217-0225 discloses updating an estimate value.  In some embodiments, the algorithm 600 can be periodically "reset" to account for this situation. For example, the algorithm can periodically specify a new "key frame," such that the feature points within the new key frame become the new feature points used as candidates for the feature matching algorithm.]
determining the estimated position based on the first estimated position and the second estimated position. See Zhou, ¶ 0224 discloses the current estimated position can be obtained by solving (Rt, Tt) = (Rt|t> Tt|t) to obtain an accurate measurement of the positional information of the movable object.

Regarding claim 7, this claim recites analogous limitations to claim 1 in the form of “an apparatus” rather than “a computerized method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 7 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
An apparatus for determining an estimated position of a movable object based on a received satellite signal, the apparatus comprising a processor in communication with a memory, the processor being configured to execute instructions stored in the memory that cause the processor to: [See Zhou, ¶ 00202 discloses a programmable processor coupled to a non-transitory computer readable medium including memory units.]

Regarding claim 8, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 13, this claim recites analogous limitations to claim 1 in the form of “a non-transitory computer-readable storage medium” rather than “a computerized method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 13 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
A non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by a processor, perform a method for determining an estimated position of a movable object based on a received satellite signal, the method comprising: [See Zhou, ¶ 00202 discloses a programmable processor coupled to a non-transitory computer readable medium including memory units.]

Regarding claim 14, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 1 in the form of “a movable object” rather than “a computerized method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 19 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
A movable object configured to determine an estimated position of the movable object based on a received satellite signal, [See Zhou, ¶ 00168 discloses a movable object controlled remotely by a user such as an unmanned movable object, or a UAV.] the movable object comprising a processor in communication with a memory, the processor being configured to execute instructions stored in the memory that cause the processor to: [See Zhou, ¶ 00202 discloses a programmable processor coupled to a non-transitory computer readable medium including memory units.]

Regarding claim 20, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Claims 3-5, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Bauer in view of Iimura et al. (US 20170205832 A1) (hereinafter Iimura).
Regarding claim 3, Zhou in view of Bauer discloses all the limitations of claim 1.
Zhou in view of Bauer does not appear to explicitly disclose:
further comprising acquiring the acquired image, comprising acquiring a fish eye image of the environment around the movable object.
However, Iimura discloses:
further comprising acquiring the acquired image, comprising acquiring a fish eye image of the environment around the movable object. [See Iimura, ¶ 0004, 0018 discloses using a fish-eye camera or an omnidirectional camera on which a super-wide-angle lens is mounted in combination with an autonomously movable object.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zhou in view of Bauer to add the teachings of Iimura in order to provide an omni-directional field of view, lending to position identification of an autonomous vehicle without needing multiple landmarks (Iimura, ¶ 0004).

Regarding claim 4, Zhou in view of Bauer in view of Iimura discloses all the limitations of claim 3.
Zhou discloses:
wherein acquiring the [See Zhou, ¶ 0197 discloses that vision sensors can be disposed on the front, rear, top, bottom, or lateral sides of the movable object.]
Iimura discloses:
wherein acquiring the fish eye image comprises acquiring the fish eye image [See Iimura, ¶ 0004, 0018 discloses using a fish-eye camera or an omnidirectional camera on which a super-wide-angle lens is mounted in combination with an autonomously movable object.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 5, Zhou in view of Bauer in view of Iimura discloses all the limitations of claim 3.
Zhou discloses:
wherein acquiring the  [See Zhou, ¶ 0197 discloses that vision sensors can be disposed on the front, rear, top, bottom, or lateral sides of the movable object.]
Iimura discloses:
wherein acquiring the fish eye image comprises acquiring the fish eye image [See Iimura, ¶ 0004, 0018 discloses using a fish-eye camera or an omnidirectional camera on which a super-wide-angle lens is mounted in combination with an autonomously movable object.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 9, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Regarding claim 10, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 11, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Bauer in view of France et al. (US 20130243250 A1) (hereinafter France). 
Regarding claim 6, Zhou in view of Bauer discloses all the limitations of claim 1.
Zhou in view of Bauer does not appear to explicitly disclose:
further comprising receiving the satellite signal, wherein the satellite signal comprises a Global Navigation Satellite System signal.
However, France discloses:
further comprising receiving the satellite signal, wherein the satellite signal comprises a Global Navigation Satellite System signal. [See France, ¶ 0027, 0032-0035, 0050 discloses the use of GNSS (global navigation satellite system) signals, wherein a GNSS receiver is utilized in conjunction with the capture of a received/selected image, the GNSS receiver denotes the location of capture of a received/selected image.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zhou in view of Bauer to add the teachings of France in order to provide an inexpensive GPS surveying utility able to be bundled together with image capture devices.

Regarding claim 12, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 18, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486